IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


JAMES EDWARD HELLER, AND        : No. 33 WM 2016
STANLEY FOSTER BOWERSOX, III,   :
                                :
              Petitioners       :
                                :
                                :
          v.                    :
                                :
                                :
SUPERIOR COURT OF PENNSYLVANIA, :
                                :
              Respondent        :


                                      ORDER



PER CURIAM

      AND NOW, this 31st day of May, 2016, the Application for Leave to File Original

Process is GRANTED, and the Application for an Immediate Hearing and the Petition

for Writ of Mandamus and/or Extraordinary Relief are DENIED.